PER CURIAM.
David Lopez challenges his sentence imposed upon his conviction for grand theft automobile. The State concedes, and we agree, that the trial court erred in ordering restitution on the grand theft conviction for damages sustained by the victims in fifteen separate crimes which ultimately resulted in misdemeanor convictions.1 See McMonagle v. State, 696 So.2d 830 (Fla. 2d DCA 1997) (error to require defendant to pay restitution for damages occurring in crime unrelated to crime for which he was being sentenced). *1263Accordingly, we remand to the trial court to strike that portion of the probation order requiring restitution for the • damages incurred in the commission of the misdemeanor offenses.
Remanded with directions.
PATTERSON, A.C.J., NORTHCUTT, J., and DANAHY, PAUL W., Jr., Senior Judge, concur.

. Appellant objected to the trial court’s imposition of restitution.